ON MOTION FOR REHEARING
LANGDON, Justice.
On motion for rehearing the ap-pellee complains of this court’s failure to rule explicitly on “appellee’s counterpoint 2” which asserts error on the part of the trial court in overruling her plea of privilege based on the fact that on January 3, 1969, one of the wards, Elizabeth Anne Newbury, was married and as of the time of suit was residing in Tarrant County.
While not holding that the point is properly before us we specifically overrule “ap-pellee’s counterpoint 2.” Article 1995, Sub. 6, Vernon’s Ann.Civ.St; 27 Tex.Jur.2d 506, § 217; and Vol. 1, McDonald Texas Civil Practice, § 4.55 (IV), and cases cited under these authorities.